Citation Nr: 1232770	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-33 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for infectious hepatitis.

2.  Entitlement to service connection for lower back pain.

3.  Entitlement to service connection for residuals of a left foot injury.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for eczema in the bilateral hands.

6.  Entitlement to service connection for eczema and onychomycosis in the bilateral feet.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1972 to November 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied the Veteran's claim for a compensable rating for infectious hepatitis and his claims for service connection for lower back pain, residuals of a left foot injury, a bilateral knee disability, eczema in the bilateral hands and eczema and onychomycosis in the bilateral feet.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a RO (Travel Board) hearing in a January 2009 substantive appeal.  However, in June 2010, he requested a Central Office (CO) hearing.  The Board sought clarification of the requested hearing in an August 2012 letter.  The Veteran responded in September 2012, indicating that he wished to be scheduled for a RO (Travel Board) hearing.

As the Veteran has the right to a hearing and has not yet been afforded the hearing, a remand is required for such a hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing before a Veterans Law Judge of the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


